Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/17/2022 and 5/9/2022 have been entered.
 
Response to Arguments
The Applicant’s arguments submitted on 5/9/2022 have been fully considered.  

First, Applicant argues that the rejections under 35 USC 112(b) are traversed.  Examiner agrees.  However, Applicant’s amendments have caused new grounds of rejection under 35 USC 112(d).  Claims 5 and 6 have been fully incorporated into the independent claims without being canceled.  Examiner recommends Applicant cancel claims 5 and 6.  Appropriate correction is required.  

Second, Applicant argues that the prior art does not disclose the newly added amendments to the independent claims.  Examiner has altered Examiner’s interpretation of the prior art and also introduces new prior art herein below that renders obvious the newly added amendments to the intendent claims.   
Previously cited Shimodaira discloses an information processing device comprising (see Shimodaira Abstract, and Figs. 1, 2, 8, 18A, and 18B, and paras. 0003 and 0041-0044, where a CPU and memory execute a computer program): a three-dimensional sensor configured to detect three-dimensional information representing a three-dimensional shape of a detection target supported on a supporting surface of a supporting member (see Shimodaira Abstract, and Figs. 1-3, 8, 18A, and 18B, and paras. 0003, 0048, and 0099-0101, where cameras are used to capture three-dimensional data for the “shape” of an object positioned on a “background surface”); and a threshold setting unit configured to set a height threshold of a height from the supporting surface (see Shimodaira Abstract, and Figs. 1, 2, 8, 18A, and 18B, and paras. 0003 and 0099-0101, where a “height” threshold is used to isolate the shape of the “hole” and/or “joint” of the object used in calculating and controlling the holding posture of the robot), wherein the three-dimensional information includes positions in a plane being the supporting surface (see Shimodaira Fig. 10A, and paras. 0039, 0068-0070, and 0075-0080, where a “plane expression” is determined based on several positions on the plane), and height information indicating a height from the supporting surface in a direction toward the three-dimensional sensor, the direction being perpendicular to the supporting surface (see Shimodaira Figs. 3, 12A, 18A, and 18B, and paras. 0075-0085, where the Z-axis and height image are used for determining height information relative to the surface), and the threshold setting unit sets the height threshold based on information entered by a user, the information indicating a kind of the detection target (see Shimodaira Fig. 9, and paras. 0041 and 0075-0077, where “[t]he CPU 11 determines whether or not an input indicating that a target part of the three-dimensional search process is extracted is received (step S906)” so that the user indicates whether the extracted portion is the wrong or right kind of target, and enters a new height threshold when it is the wrong kind; see also Figs. 16, 17A, 17B, 18A, and 18B, and paras. 0095-0100, where the “offset height” threshold is “set to be higher than the height of the center of gravity by a predetermined degree or higher” when the kind of the detection target is solely the top hole, and the “offset height” threshold is “set to be lower than the height of the center of gravity” when the kind of the detection target is all the holes and/or solely the side hole).
Previously cited Onimatsu discloses a binarization processing unit configured to apply binarization processing based on the height threshold to the three-dimensional information to thereby generate two-dimensional information representing a two-dimensional shape of the detection target (see Onimatsu Abstract, and Fig. 5, and paras. 0011, 0021, 0041, 0049, and 0050, where three-dimensional data is binarized using a height threshold in order to output a two-dimensional image of the objects).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the binarization technique of Onimatsu to isolate the shapes of Shimodaira, because it is predictable that using binary two-dimensional image data would reduce the memory requirements for storing the shape data since each piece of binary data only requires one bit of storage space whereas the original three-dimensional data would require several bytes of storage space by comparison.  
Newly cited Gurman discloses XY coordinate positions in an XY plane (see Gurman para. 0066, where “. . . the plane equation can be recast in terms of pixel coordinates and shift values (x,y,s)”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the recasting technique of Gurman to recast the plane equation of Shimodaira into the x and y pixel coordinates of Gurman, because doing so would be a simple substitution of equivalent coordinates and parameters for mathematically representing a surface plane.  It is predictable that both plane equations would succeed at representing the surface plane, because they are mathematically equivalent in all respects.  Accordingly, using Gurman’s technique is obvious.
Applicant argues that the Shimodaira measures height from a background surface, not a supporting surface.  Examiner respectfully disagrees.  Shimodaira’s background surface comprises a supporting surface.  Para. 0068 of Shimodaira states “. . . the three-dimensional measurement may be performed in the state in which a workpiece W is disposed on a flat surface . . .” and also Fig. 10A where it is clear that the calculation of the plane expression will be based on at least three points 71 on that flat surface supporting the workpiece when the workpiece is placed on that flat surface.  Accordingly, the claim amendments are rendered obvious.  

Claim Rejections - 35 USC § 112
The rejections under 35 USC 112(b) are hereby withdrawn in response to Applicant’s amendments. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The entire claim scope of the claim limitations of the dependent claims are fully included in the last line of each of the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira, US 2018/0250813 A1 (hereinafter referred to as “Shimodaira”) in view of Onimatsu et al., US 2019/0283350 A1 (hereinafter referred to as “Onimatsu”) and Gurman et al., US 2013/0230234 A1 (hereinafter referred to as “Gurman”).

Regarding claim 1, Shimodaira discloses an information processing device comprising (see Shimodaira Abstract, and Figs. 1, 2, 8, 18A, and 18B, and paras. 0003 and 0041-0044, where a CPU and memory execute a computer program): a three-dimensional sensor configured to detect three-dimensional information representing a three-dimensional shape of a detection target supported on a supporting surface of a supporting member (see Shimodaira Abstract, and Figs. 1-3, 8, 18A, and 18B, and paras. 0003, 0048, and 0099-0101, where cameras are used to capture three-dimensional data for the “shape” of an object positioned on a “background surface”); and a threshold setting unit configured to set a height threshold of a height from the supporting surface (see Shimodaira Abstract, and Figs. 1, 2, 8, 18A, and 18B, and paras. 0003 and 0099-0101, where a “height” threshold is used to isolate the shape of the “hole” and/or “joint” of the object used in calculating and controlling the holding posture of the robot), wherein the three-dimensional information includes positions in a plane being the supporting surface (see Shimodaira Fig. 10A, and paras. 0039, 0068-0070, and 0075-0080, where a “plane expression” is determined based on several positions on the plane), and height information indicating a height from the supporting surface in a direction toward the three-dimensional sensor, the direction being perpendicular to the supporting surface (see Shimodaira Figs. 3, 12A, 18A, and 18B, and paras. 0075-0085, where the Z-axis and height image are used for determining height information relative to the surface), and the threshold setting unit sets the height threshold based on information entered by a user, the information indicating a kind of the detection target (see Shimodaira Fig. 9, and paras. 0041 and 0075-0077, where “[t]he CPU 11 determines whether or not an input indicating that a target part of the three-dimensional search process is extracted is received (step S906)” so that the user indicates whether the extracted portion is the wrong or right kind of target, and enters a new height threshold when it is the wrong kind; see also Figs. 16, 17A, 17B, 18A, and 18B, and paras. 0095-0100, where the “offset height” threshold is “set to be higher than the height of the center of gravity by a predetermined degree or higher” when the kind of the detection target is solely the top hole, and the “offset height” threshold is “set to be lower than the height of the center of gravity” when the kind of the detection target is all the holes and/or solely the side hole).
Shimodaira does not explicitly disclose a binarization processing unit configured to apply binarization processing based on the height threshold to the three-dimensional information to thereby generate two-dimensional information representing a two-dimensional shape of the detection target; and XY coordinate positions in an XY plane.  
However, Onimatsu discloses a binarization processing unit configured to apply binarization processing based on the height threshold to the three-dimensional information to thereby generate two-dimensional information representing a two-dimensional shape of the detection target (see Onimatsu Abstract, and Fig. 5, and paras. 0011, 0021, 0041, 0049, and 0050, where three-dimensional data is binarized using a height threshold in order to output a two-dimensional image of the objects).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the binarization technique of Onimatsu to isolate the shapes of Shimodaira, because it is predictable that using binary two-dimensional image data would reduce the memory requirements for storing the shape data since each piece of binary data only requires one bit of storage space whereas the original three-dimensional data would require several bytes of storage space by comparison.  
Furthermore, Gurman discloses XY coordinate positions in an XY plane (see Gurman para. 0066, where “. . . the plane equation can be recast in terms of pixel coordinates and shift values (x,y,s)”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the recasting technique of Gurman to recast the plane equation of Shimodaira into the x and y pixel coordinates of Gurman, because doing so would be a simple substitution of equivalent coordinates and parameters for mathematically representing a surface plane.  It is predictable that both plane equations would succeed at representing the surface plane, because they are mathematically equivalent in all respects.  Accordingly, using Gurman’s technique is obvious.

Claim 3 is rejected under the same analysis as claim 1 above.

Regarding claim 2, Shimodaira discloses further comprising an output unit configured to output the information to a robot control device configured to control operation of a hand of a robot that grips the detection target (see Shimodaira Abstract, and Figs. 1, 2, 8, 18A, and 18B, and paras. 0003, 0052, 0073, 0099-0101, where a “shape” such as a “hole” or “joint” are identified in the data and used to calculate and control the holding posture for the robot).
Shimodaira does not explicitly disclose two-dimensional information.
However, Onimatsu discloses two-dimensional information (see Onimatsu Abstract, and Fig. 5, and paras. 0011, 0021, 0041, 0049, and 0050, where three-dimensional data is binarized using a height threshold in order to output a two-dimensional image of the objects).

Claim 4 is rejected under the same analysis as claim 2 above.

Regarding claim 5, Shimodaira discloses wherein the threshold setting unit sets the height threshold based on information indicating a kind of the detection target (see Shimodaira Fig. 9, and paras. 0041 and 0075-0077, where “[t]he CPU 11 determines whether or not an input indicating that a target part of the three-dimensional search process is extracted is received (step S906)” so that the user indicates whether the extracted portion is the wrong or right kind of target, and enters a new height threshold when it is the wrong kind; see also Figs. 16, 17A, 17B, 18A, and 18B, and paras. 0095-0100, where the “offset height” threshold is “set to be higher than the height of the center of gravity by a predetermined degree or higher” when the kind of the detection target is solely the top hole, and the “offset height” threshold is “set to be lower than the height of the center of gravity” when the kind of the detection target is all the holes and/or solely the side hole).

Claim 6 is rejected under the same analysis as claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663